Title: From John Adams to James Brackett, 2 February 1819
From: Adams, John
To: Brackett, James



Dear Sir:
Quincy Feby: 2d: 1819.

I am informed that Mr. Brackett has cut off one lot of Mr Adams’s land almost half way down from the upper end, by mistake. It is not worth while at your age & mine for us to go to law about a few acres of mud and a few cords of wood. I therefore propose that we agree upon two or three honest neighbours and upon a skillful, experienced & scientific surveyor to go upon the spot and decide the controversy between us and mark the line of division between us by conspicuous and permanent boundaries. One half of the expense I will cheerfully contribute
I am your old friend & neighbour
John Adams